



Exhibit 10.1(e)




FIRST AMENDMENT TO TERM LOAN AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”), is made and
entered into as of September 7, 2017, by and among ATMOS ENERGY CORPORATION, a
Texas and Virginia corporation (the “Borrower”), the lenders signatory hereto
(the “Lenders”) and BRANCH BANKING AND TRUST COMPANY, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to a certain Term Loan Agreement dated as of September 22, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which such Lenders have made certain financial
accommodations available to the Borrower; and


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders amend certain provisions of the Credit Agreement as set forth
herein, and subject to the terms and conditions hereof, the Administrative Agent
and the Required Lenders are willing to do so.


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Administrative Agent and the
Required Lenders agree as follows:


1. Amendments.


a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definition of “Rating Category” in its entirety with the following definition:
“Rating Category” shall mean the applicable credit ratings categories given to
the Borrower by Moody’s and S&P and as set forth on Schedule I.


b) Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition in its entirety in the appropriate alphabetical order:


“First Amendment Date” shall mean September 7, 2017.


c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Fitch” in its entirety.


d) Section 5.1(e) of the Credit Agreement is hereby amended by replacing such
subsection in its entirety with the following:


(e) Notice. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Administrative Agent promptly of (i) the occurrence
of a Default or Event of Default, specifying the nature and existence thereof
and what action the Borrower proposes to take with respect thereto, (ii) any
change in any rating from S&P or Moody’s and/or any loss of rating from S&P or
Moody’s and/or (iii) the occurrence of any of the following with respect to the
Borrower or any Subsidiary: (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or such Subsidiary
which, if adversely determined, would have or would be reasonably expected to
have a Material Adverse Effect or (B) the institution of




31046529



--------------------------------------------------------------------------------






any proceedings against the Borrower or such Subsidiary with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation or alleged violation of, any federal, state or local law, rule or
regulation (including, without limitation, any Environmental Law), the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect.


e) Section 9.1(a) of the Credit Agreement is hereby amended by replacing the
Borrower’s notice information with the following:


To the Borrower:
Atmos Energy Corporation
Three Lincoln Centre, Suite 1800
5430 LBJ Freeway
Dallas, Texas 75240
Attention: Chief Financial Officer
Telecopy Number: (972) 855-3793
Email Address: Chris.Forsythe@atmosenergy.com
 
 
With a copy to:
Atmos Energy Corporation
700 Three Lincoln Centre
5430 LBJ Freeway
Dallas, Texas 75240
Attention: Treasurer
Telecopy Number: (214) 550-9326
Email Address: dan.meziere@atmosenergy.com
 
 
and
Atmos Energy Corporation
Three Lincoln Centre, Suite 1800
5430 LBJ Freeway
Dallas, Texas 75240
Attention: General Counsel
Telecopy Number: (972) 855-3080
Email Address: Karen.Hartsfield@atmosenergy.com



f) Schedule I of the Credit Agreement is hereby amended by replacing such
schedule in its entirety with Schedule I attached hereto.


2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment and the
terms contemplated hereby shall not become effective, and the Borrower shall
have no rights under this Amendment, until the Administrative Agent shall have
received (i) counterparts of this Amendment executed by the Required Lenders,
the Administrative Agent and the Borrower; and (ii) reimbursement or payment of
its costs and expenses incurred in connection with this Amendment or the Credit
Agreement (including reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent).


3. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent:




















2

--------------------------------------------------------------------------------





a) Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdictions of its incorporation, (b) is duly
qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted;


b) The execution, delivery and performance by the Borrower of the Amendment is
within the Borrower’s organizational powers and has been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action;


c) The execution, delivery and performance by the Borrower of this Amendment do
not (i) require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority, court or third party, except those as
have been obtained or made and are in full force and effect, (ii) violate or
conflict with, in any material respect, any provision of its articles of
incorporation or bylaws, (iii) violate, contravene or conflict with, in any
material respect, any law, regulation (including without limitation, Regulation
U, Regulation X or any regulation promulgated by the Federal Energy Regulatory
Commission), order, writ, judgment, injunction, decree or permit applicable to
it, (iv) except as would not reasonably be expected to result in a Material
Adverse Effect, violate, contravene or conflict with contractual provisions of,
or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it or its properties may be bound, or (v) in any material respect,
result in or require the creation of any Lien upon or with respect to its
properties, other than a Permitted Lien;


d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Borrower and constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
or by general equitable principles; and


e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Credit Document for all purposes. Upon and after the
execution of this Amendment by each of the parties hereto, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.


5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
















3

--------------------------------------------------------------------------------





7. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.








ATMOS ENERGY CORPORATION, as Borrower




By: /s/ Christopher T. Forsythe
Name: Christopher T. Forsythe
Title: Senior Vice President and
Chief Financial Officer


[Signature Page to First Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMAPANY,
as Administrative Agent and as a Lender




By: /s/ Michael Skorich
Name: Michael Skorich
Title: Senior Vice President




By: /s/ William B. Keene
Name: William B. Keene
Title: Senior Vice President


[Signature Page to First Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------









JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as a Lender




By: /s/ Justin Martin
Name: Justin Martin
Title: Authorized Officer


[Signature Page to First Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------









COBANK, ACB, as a Lender


By: /s/ Dustin Zubke
Name: Dustin Zubke
Title: Vice President




[Signature Page to First Amendment to Term Loan Agreement]

--------------------------------------------------------------------------------






Exhibit A


Schedule I


APPLICABLE MARGINS AND APPLICABLE PERCENTAGES


Level
Rating
Category:
Moody’s/S&P


Applicable
Margin for
Eurodollar
Advances


Applicable
Margin for Base
Rate Advances


Applicable
Commitment Fee
Percentage


I
Aa3 / AA- or
higher


0.750%
0.000%
0.060%
II
A1 / A+


0.850%
0.000%
0.075%
III
A2 / A


0.900%
0.000%
0.100%
IV
A3 / A-


1.000%
0.000%
0.150%
V
Baa1 / BBB+ or
1.150%
0.150%
0.175%



The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior, unsecured long-term debt securities of the Borrower
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Borrower shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the ratings established or
deemed to have been established by Moody’s and S&P for the Borrower fall within
different Levels, the highest rating (or numerically lower Level) shall apply,
unless the ratings differ by more than one Level, in which case, the governing
rating shall be the rating next below the highest of the two. If the Borrower is
not rated by Moody’s or S&P, then the rate shall be established by reference to
Level V.


If the rating system of Moody’s or S&P shall change, or if any of these rating
agencies shall cease to be in the business of rating corporate debt obligations,
the Borrower, the Lenders and the Administrative Agent shall negotiate in good
faith to amend this Schedule to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Margin and the Applicable Percentage shall
be determined by reference to the rating most recently in effect prior to any
such change or cessation. If after a reasonable time (not to exceed 90 days) the
parties cannot agree to a mutually acceptable amendment, the Applicable Margin
and the Applicable Percentage shall be determined by reference to Level V.








